UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 30, 2015 Commission File Number: Commission File Number: Commission File Number: 333-141703-02 000-23108 033-54804 DISCOVER CARD DISCOVER CARD DISCOVER BANK EXECUTION NOTE MASTER TRUST I TRUST (Exact name of the issuing entity (Exact name of the (Exact name of the issuing entity in respect of the Series 2007-CC sponsor and depositor in respect of the Notes as Collateral Certificate) as specified in its charter) specified in its charter) Delaware Delaware Delaware (State or jurisdiction of (State or jurisdiction of (State or jurisdiction of incorporation or organization incorporation or organization incorporation or organization of the issuing entity) of the issuing entity) of the sponsor and depositor) c/o Wilmington Trust Company c/o Discover Bank 12 Read’s Way Rodney Square North 12 Read’s Way New Castle, Delaware 1100 North Market Street New Castle, Delaware Wilmington, Delaware 19890-0001 (Address of principal executive (Address of principal (Address of principal offices executive offices executive offices of the issuing entity) of the issuing entity) of the sponsor and depositor) 51-0020270 (IRS Employer Identification No. of the sponsor and depositor) 323-7315 (Telephone Number, including area code) Former name or former address, if changed since last report: Not Applicable Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events Discover Bank, on behalf of the holder of the Seller Certificate, has previously designated for Discover Card Master Trust I (the “Trust”) certain Discover Card accounts originated by Discover Bank pursuant to the Second Amended and Restated Pooling and Servicing Agreement dated as of June 4, 2010, as amended (the “Pooling and Servicing Agreement”), between Discover Bank, as Master Servicer, Servicer and Seller and U.S. Bank National Association, as Trustee. Capitalized terms used in this Item 8.01 and not defined herein shall have the meanings given to them in the Pooling and Servicing Agreement, which is on file with the SEC. As of September 30, 2015, the Receivables in the Accounts designated for the Trust totaled $28,230,526,381.09 and the total number of Accounts was 14,584,527. Also, as of September 30, 2015, the average account balance was $3,062 (using 9,218,703 active accounts designated for the Trust for which cardmembers had a balance, a monetary transaction, or authorization within the past month), and the average credit limit was $11,070. Current Composition and Distribution of the Accounts We have set forth additional information below about the Accounts that are designated for the Trust. Geographic Distribution . As of September 30, 2015, the following nine states had the largest Receivables balances and comprised over 50% of the Receivables: Percentage of State Total Receivables Texas 8.4 % California 8.2 % New York 6.5 % Illinois 5.9 % Florida 5.8 % Pennsylvania 5.3 % Ohio 4.6 % New Jersey 3.7 % Michigan 3.1 % Other States 48.5 % Total 100.0 % Since the largest amounts of outstanding Receivables were with cardmembers whose billing addresses were in Texas, California, New York, Illinois, Florida, Pennsylvania, Ohio, New Jersey and Michigan, adverse changes in the business or economic conditions in these states could have an adverse effect on the performance of the Receivables. Credit Limit Information . As of September 30, 2015, the Accounts had the following credit limits: Receivables Percentage Percentage Credit Limit Outstanding of Total Number of of Total ($ 000's) Receivables Accounts Accounts Less than or equal to $5,000.00 $ 1,180,409 4.2% 2,108,209 14.5% $5,000.01 to $10,000.00 $ 4,782,661 16.9% 3,907,754 26.8% $10,000.01 to $15,000.00 $ 9,602,330 34.0% 6,157,196 42.2% Over $15,000.00 $ 12,665,126 44.9% 2,411,368 16.5% Total $ 28,230,526 100.0% 14,584,527 100.0% Account Balance Information . As of September 30, 2015, the Accounts had the following balances: Receivables Percentage Percentage Outstanding of Total Number of of Total Account Balance ($
